Citation Nr: 1818932	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dissociative disorder, major depressive disorder (MDD), and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Offices (RO), which denied service connection for MDD and PTSD.

In this regard, the Board observes that a June 2011 rating decision denied service connection for dissociative disorder; however, since such time, the Veteran's service personnel records have been associated with the file and are relevant to whether an acquired psychiatric disorder is related to her military service.  38 C.F.R. § 3.156(c) (2017).  Furthermore, in light of the fact that the Veteran's claim for service connection for dissociative disorder is based upon the same factual premise as her claims for service connection for MDD and PTSD, and the record reflects numerous psychiatric diagnoses, the Board has recharacterized the claim as shown on the title page of this decision to reflect consideration of all currently diagnosed acquired psychiatric disorders.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran claims that she has an acquired psychiatric disorder related to her military service.  Specifically, she contends that such disorder was caused by a false sexual assault allegation against her, stating that the accusation was dropped, but that the experience led to her dismissal from the Army.  She describes falling into deep isolation, attempting suicide, and going absent without leave (AWOL). See June 2014 Veteran's statement.  

The Veteran's service treatment records reflect that, at the time of her December 1960 entrance examination, she reported experiencing depression or excessive worry; however, she was noted to psychiatrically normal upon clinical evaluation and the examiner only noted that the Veteran had been worried about basketball and studies in the past.  In February 1962, it was noted that the Veteran overdosed on APC with codeine.  She was admitted for observation following such overdose, which was given to her for pain following teeth repair.  She was diagnosed with emotional instability reaction.  A Report of Neuropsychiatric Evaluation dated the same month reflects that the Veteran's current adjustment to the military was marginal and had an excessive desire to be separated from the military.  Following a mental status examination, passive-aggressive personality, moderate, manifested by passive obstructionism, stubbornness, authority figure problem, resentment against Army regulations, was diagnosed.  The examiner noted that such was not incurred in the line of duty, but rather existed prior to service.  

The Veteran's service personnel records reflect that she went AWOL from March 2 to 12, 1962; however, such are negative for any accusation regarding sexual assault.  On her March 1962 separation examination, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, bed wetting, and nervous trouble of any sort.  She also reported that, due to pain, she accidently took an overdose of medication.  Upon clinical evaluation, it was noted that the Veteran was diagnosed with emotional instability reaction, which was not incurred in the line of duty.  Rather, it was noted that such existed prior to service.  Furthermore, the examiner found that there were no mental or physical defects that warrant medical disposition.

The Veteran was ultimately discharged from service in March 1962 because of a character and behavior disorder, which was recommended due to her repeated infractions of discipline, hostility and excessive desire to be discharged, and immaturity.

After service, in response to an inquiry by the Veteran, in June 1974, she was advised that she had been discharged in March 1962 by reason of unsuitability and was ineligible to reenlist in the Army.  The record also reflects that, in 1985, the Veteran filed a Worker's Compensation claim against General Motors for psychiatric, nervous condition, stress, anxiety, and depression with related disability.

Subsequent post-service treatment records reflect that the Veteran received psychiatric treatment, to include hospitalization, as early as 1993.  See September 1993 Discharge Summary.  However, an April 2011 VA examination noted that the Veteran did not meet diagnostic criteria for any Axis I diagnosis as per the DSM-IV-TR, but instead diagnosed passive aggressive personality.  Subsequent to such examination, additional treatment records reflect diagnoses of various acquired psychiatric disorders, to include dissociative disorder, anxiety, MDD, and PTSD. 

Furthermore, a May 2014 private examination showed diagnoses of major depression, PTSD, and dissociative identity disorder.  It was noted that the Veteran did not have a diagnosis of a personality disorder.  She further noted the Veteran's reports regarding the aforementioned in-service incidents, to include her attempt at suicide during her last months in service.  The examiner noted that it was unlikely that her dissociative identity disorder was a result of anything she experienced in the military, and, while there may have been some pre-military precursors that made her vulnerable to PTSD, there was no manifestation of PTSD symptoms until the incidents leading to discharge.  As such, she opined that the Veteran's major depression was more than 51 percent caused by or a result of military service; PTSD was less than 50/50 percent caused by, but more than 51 percent exacerbated by, military service; and dissociative identity disorder was less than 50/50 percent caused by or a result of military service.  See May 2014 Letter by Dr. K.  However, as Dr. K. did not review the Veteran's service treatment or personnel records, which contradict the Veteran's report regarding the incidents surrounding her discharge from service, and did not offer a rationale for her opinion, such is inadequate to decide the claim. 

However, as the evidence is in conflict as to the nature and etiology of the Veteran's acquired psychiatric disorder, the Board finds that a remand is necessary in order to afford her a VA examination so as to address such matters.

Furthermore, on remand, an attempt should be made to obtain the records pertaining to the Veteran's Worker's Compensation claim against General Motors, as well as any additional outstanding records, to include updated VA treatment records.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from November 2017 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any determination, to include any underlying documents, pertinent to the Veteran's Worker's Compensation claim against General Motors.  All efforts to obtain such records should be documented. 

3.  Afford the Veteran an appropriate VA examination to determine the current nature and etiology of her acquired psychiatric disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the DSM-5 criteria and offer an opinion regarding the following inquires:

(A)  For EACH diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified incident of service.  In this regard, the examiner is advised that the Veteran's report of being falsely accused of sexual assault has not been verified. 

(C)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires for EACH currently diagnosed acquired psychiatric disorder:

Is there clear and unmistakable evidence that the disorder pre-existed service?  In this regard, the examiner should consider the Veteran's report at the time of her December 1960 entrance examination that she experienced depression or excessive worry, but was noted to psychiatrically normal upon clinical evaluation and the examiner only noted that the Veteran had been worried about basketball and studies in the past

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the disorder had its onset during, or is otherwise related to, the Veteran's military service.  

(D)  The examiner should also state whether the Veteran manifested a psychosis within one year of her service discharge in March 1962, i.e., by March 1963, and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided. 
  
4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, issue the Veteran and her representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




